DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.














Claims 1-8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 2017/0336726 A1), in view of Hirano et al. (US 9,703,220 B1), further in view of Kuramashi (US 2010/0062356 A1), still further in view of Tsubaki et al. (US 2018/0196367 A1), and even further in view of Takahashi et al. (US 2014/0080047 A1).

Hasegawa teaches a toner including toner particles, each of which contains a binder resin, a colorant, a wax, and a crystalline polyester ([0025]). When the storage elastic modulus of the toner G’ at 50 ºC is denoted by G’(50) and the storage elastic modulus of the toner G’ at 80 ºC is denoted by G’(80), at least the two following formulas are satisfied ([0028]-[0031]):

                        
                            4.2
                             
                            ×
                            
                                
                                    10
                                
                                
                                    8
                                
                            
                             
                            P
                            a
                             
                            ≤
                            G
                            '
                            (
                            50
                            )
                        
                    
                        
                            3.0
                             
                            ×
                            
                                
                                    10
                                
                                
                                    2
                                
                            
                             
                            P
                            a
                             
                            ≤
                            
                                
                                    G
                                    '
                                    (
                                    50
                                    )
                                
                                
                                    G
                                    '
                                    (
                                    80
                                    )
                                
                            
                        
                    

From the standpoint of ensuring satisfactory fixing performance, the preferred range of G’(50) is at least 4.2 x 108 Pa and not more than 1.0 x 109 Pa ([0067]). G’(50) may be controlled to achieve the desired fixing performance, such as the range provided above. Examples of methods for controlling G'(50) include adjusting the content ratio of polymerizable monomers constituting the binder resin, adjusting the amount of a polymerization initiator, and adjusting the amount and type of the crosslinking agent and polymerization conditions that are used to control the physical properties of the binder resin ([0068]). Furthermore, by controlling G'(50)/G'(80) to fall within the range of formula 2), it is possible to suppress the occurrence of trailing end offset, even when G'(50) is relatively high ([0069]). The range of G'(50)/G'(80) is preferably 3.0 x 102 or more and 1.0 x 103 or less ([0079]). 
Hasegawa is silent to teach a preferred range for the storage elastic modulus at 120 ºC, which is denoted by G’(120), however, several of the experimental examples exhibited a G’(120) that fell within the range recited by claim 2. Specifically, toner base particle numbers 2, 12, 13, and 14, all had G’(120) values that fall within the range of claim 2, and toner base particle numbers 1 and 3 had G’(120) values that were just slightly above the range recited in claim 2. 
The crystalline polyester is preferably a condensate of an aliphatic dicarboxylic acid, an aliphatic diol, and an aliphatic monocarboxylic acid. The inclusion of the aliphatic monocarboxylic acid as a constituent component of the crystalline polyester is preferable because it makes it easy to adjust the molecular weight and hydroxyl value of the crystalline polyester, and also makes it possible to control the affinity with the wax ([0111]). In particular, lauric acid, stearic acid, and behenic acid are preferred because the affinity with the ester wax is further enhanced and the coverage ratio of the wax tends to increase ([0121]). Lauric acid is an aliphatic monocarboxylic acid containing 12 carbon atoms (C3 = 12), which falls within the range recited by claim 1 of the carbon number being 6 or more and 14 or less.
Hasegawa teaches that the binder resin is not particularly limited, and known resins suitable for toners can be used ([0137]). Homopolymers of styrene and substitution products such as polystyrene and polyvinyl toluene, may be used individually or in combinations ([0138]). From the viewpoints of development characteristics and fixing performance, it is preferable that the binder resin includes a styrene acrylic resin as a main component ([0139]). The crystalline polyester is not considered to be a part of the binder resin ([0140]).
Hasegawa is silent to teach the projected area of the toner at 80 ºC and 120 ºC and the radius of the projected area at 80 ºC required to determine the ratio S2/S1 x 1/R1, however, a toner of Hasegawa would inherently possess a similar S2/S1 ratio as the Applicant’s toner, since the toner of both Hasegawa and the Applicant are comprised of similar monomers and have similar melting points (see Table 1 of Hasegawa and Table 6 of the Applicant’s specification). 
	Additionally, Hasegawa is silent to specifically teach the use of a hybrid resin having a vinyl resin segment and an amorphous polyester resin segment as a component of the binder resin. However, Hirano teaches a toner comprising a binder resin that contains an amorphous polyester resin that is an amorphous vinyl modified polyester resin having a block copolymer structure in which a vinyl polymerized segment (vinyl resin segment) is chemically bonded to the amorphous polyester polymerized segment composed of a polycarboxylic acid and a polyhydric alcohol (Col. 11, lines 64-67). The polycarboxylic acid and the polyhydric alcohol of the polyester may be partly branched or crosslinked depending on the selection of the valence (Col. 15, lines 54-56). Examples of the amorphous vinyl modified polyester resin include an amorphous styrene-acrylic modified polyester resin. The styrene-acrylic polymerized segment constituting the styrene-acrylic modified polyester resin is formed by the addition polymerization of a styrene monomer and a (meth)acrylic acid ester monomer (Col. 12, lines 32-39). The content ratio of the amorphous polyester polymerized segment in the styrene-acrylic modified polyester resin is preferably from 60 to 95% by mass and more preferably 70 to 95% by mass (Col. 13, lines 18-21). This range falls within the range recited in claim 7, and is nearly identical to the range recited in claim 13. 
Hirano is silent to teach a preferable range for the content of the (meth)acrylic acid ester monomer in the vinyl resin segment of the styrene-acrylic modified polyester resin, and therefore does not read on the range recited in claim 6 of being 50 to 98% by mass with respect to vinyl resin segment. However, the utilization of an acrylic acid ester or (meth)acrylic acid ester monomer within the recited range is known to have been used in the art. For instance, in the production of Binder resin 15 of Tsubaki, 50 mass parts of styrene and 50 mass parts of behenyl acrylate were used (Table 1-2). Therefore, the content of the acrylic acid ester in the binder resin of Tsubaki was 50% by mass, which meets at an endpoint with the range recited in claim 6. Furthermore, in the production of resin fine particles D of Kuramashi, 40 mass parts of styrene and 55 mass parts of n-butyl methacrylate were used ([0051], [0055]). Therefore, the content of the (meth)acrylic acid ester in the resin of the resin fine particles of Kuramashi was 55% by mass (the resin also included 5 mass parts of isobornyl acrylate), which falls within the range recited in claim 6.
Hasegawa is silent to teach a preferred range for the storage elastic modulus at 80 ºC, which is denoted by G’(80). However, Takahashi teaches an electrophotographic toner that contains a crystalline resin, a non-crystalline resin, a colorant, and a releasing agent. The toner has a storage elastic modulus G’ of 5.0 x 104 Pa to 5.0 x 105 Pa at 80 ºC, and a storage elastic modulus of 2.0 x 102 Pa to 2.0 x 103 Pa at 140 ºC ([0016]-[0021]). This range overlaps with the range disclosed in claim 1, and satisfies the formula recited in Hasegawa for G'(50)/G'(80). Takahashi teaches that this range can be achieved by adjusting a mixing ratio between a crystalline monomer and a non-crystalline monomer constituting the binder resin, or the molecular weight of the binder resin ([0056]), or formulation of the monomer mixture ([0201]). The dynamic viscoelastic values (the storage elastic modulus G’ and the loss elastic modulus G”) of the resin and the toner were measured using a dynamic viscoelastometer, where a sample was heated to 200 ºC at a heating rate of 2.0 ºC/min, which is the same rate of measurement recited in claim 1 ([0057]). 
Therefore, it would have been obvious to someone of ordinary skill in the art to have included a hybrid resin having a vinyl polymer segment and an amorphous polyester segment, such as the amorphous styrene-acrylic modified polyester resin taught by Hirano, and to have optimized the monomer composition of the crystalline polyester resin of Hasegawa with the goal of perfecting G'(50) and G'(50)/G'(80), to improve fixing performance and to suppress the occurrence of trailing end offset of the toner. The skilled artisan would have been motivated to experiment with suitable ranges in order to perfect the result effective variables taught by the combination of the prior art. Such experimentation would be routine and well within the purview of one of ordinary skill in the toner/chemical art.
Furthermore, since the maximum peak temperature of heat of melting is used as a parameter to determine a storage elastic modulus, the temperature-storage elastic modulus curve obtained would exhibit a negative slope on the curve. Since a storage elastic modulus of the toner as required by the limitations of claim 1 mostly overlaps with the range taught by Takahashi, then the local minimum value of a change amount of a storage elastic modulus in the range of 60 ºC to 80 ºC of the toner of modified Hasegawa would inherently be -1.0 x 106 Pa or less.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737    

/PETER L VAJDA/Primary Examiner, Art Unit 1737
08/12/2022